Case 1:18-cv-00798-TSE-MSN Document 23 Filed 11/28/18 Page 1 of 1 PagelD# 578

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division
JUSTIN FESSLER, )
Plaintiff, )
)
v. ) Civil Action No. 1:18-cv-798
)
INTERNATIONAL BUSINESS MACHINES )
CORPORATION, )
Defendant. )
)
ORDER

 

For the reasons stated in the accompanying Memorandum Opinion of cven date,

It is hereby ORDERED that defendant’s Motion to Dismiss (Doc. 10) is GRANTED
and the Complaint (Doc. 1) is DISMISSED.

The Clerk of Court is directed to enter Rule 58, Fed. R. Civ. P., Judgment in favor of
defendant and to place this matter among the ended causes.

The Clerk is further directed to terminate all pending motions and cancel all future
hearings.

The Clerk is further directed to provide a copy of this Order to all counsel of record.

Alexandria, Virginia
November 28, 2018

Ae
T.S. Eblis, ll LZ
United States Digtrict Judge
